JOINT MOTION TO DISMISS APPEAL
The Joint Motion of Janette Holmes Noto, Plaintiff-Appellee, through her attorney, Roy L. Wood, Post Office Box 307, Amite, Louisiana, and Tony L. Noto, Defendant-Appellant, through his attorney, *378John D. Kopfler of the firm of John D. Kopfler and Associates, Post Office Box 1209, Hammond, Louisiana, respectfully shows that:
1.
The Defendant-Appellant has voluntarily agreed to dismiss the appeal now pending in the above matter and has requested his attorney to file a Motion to Dismiss said appeal, and under the rules of this Honorable Court, it is necessary that a joint motion by both parties be presented to this Honorable Court for the dismissal of said appeal.
2.
No answer to the appeal has been filed on behalf of the Plaintiff-Appellee, but the Plaintiff-Appellee, through her attorney joins in this joint motion to dismiss.
Wherefore, the movers pray that this Honorable Court dismiss the appeal filed herein in this proceedings on behalf of the Defendant-Appellant, Tony L. Noto, and further, for all such additional relief as the law, equity and the nature of the case may permit.
Respectfully submitted, John D. Kopler and associates
By: (s) John D. Kopfler
Attorney for Defendant-Appellant, Tony L. Noto
(s) Roy L. Wood
Attorney for Plaintiff-Appellee, Janette Holmes Noto
ORDER
SARTAIN, Judge.
Considering the foregoimg Motion to Dismiss:
It is ordered by the Court that the appeal filed in this matter on behalf of the Defendant-Appellant, Tony L. Noto, is hereby dismissed.